Title: To Thomas Jefferson from John Tyler, 18 October 1806
From: Tyler, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Green Way Ocr. 18th. 1806
                            
                        
                        Mr. Jno. Barbor a Gentleman of the Law, and a very honorable Friend of mine, having business at the City is
                            desirous of seeing you, whose character he much admires and  respects. His dialect will soon discover the Country he is
                            from, but nevertheless is a zealous Friend of Liberty and this Country. I beg leave to present him to you in that aspect,
                            and shall feel my self highly gratified by any attention you may bestow on him.
                        You must allow me to pay my Annual Tribute to your Merits and the Homage of my respects in March next, that
                            my Sons may know that I have had the Honor of some Acquaintance with One, of whom the honest part of the World entertains
                            so high an Opinion—Till then and a great many years longer may you enjoy good Health and sound rezolution to bear up
                            against the Shafts of Envey and malice which you may have to ward off in the approaching meeting of Congress.
                        I am with undeviating respect your most obedt. humble Servt.
                        
                            Jno. Tyler.
                        
                    